         CASE 0:18-cr-00101-PJS-SER Document 44 Filed 09/09/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                            Case No. 18‐CR‐0101(1) (PJS/SER)
                                                      Case No. 20‐CV‐01607 (PJS)
                        Plaintiff,

 v.                                                              ORDER

 MICHAEL FLEMING,

                        Defendant.

         Defendant Michael Fleming pleaded guilty to possessing a firearm as a felon in

violation of 18 U.S.C. § 922(g)(1). ECF Nos. 1, 20. The Court sentenced him to

77 months in prison and three years of supervised release. ECF No. 39. Fleming did not

file a direct appeal.

         This matter is before the Court on Fleming’s motion under 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence. Fleming argues that his conviction is invalid

under Rehaif v. United States, 139 S. Ct. 2191 (2019). For the reasons that follow,

Fleming’s motion is denied. Because “the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief,” no evidentiary hearing is

necessary. 28 U.S.C. § 2255(b); Thomas v. United States, 737 F.3d 1202, 1206–07 (8th Cir.

2013).

         Under Rehaif, a defendant’s knowledge of his prohibited status is an element of a

§ 922(g) offense. Rehaif, 139 S. Ct. at 2194. As relevant to Fleming’s case, this means that
      CASE 0:18-cr-00101-PJS-SER Document 44 Filed 09/09/20 Page 2 of 4




the government had to prove that Fleming knew that he was a felon at the time that he

possessed the firearm. Because the Court did not advise Fleming of this element of the

offense during his change‐of‐plea hearing, his guilty plea was constitutionally defective.

See United States v. Coleman, 961 F.3d 1024, 1027 (8th Cir. 2020). But because Fleming did

not challenge the validity of his guilty plea on direct appeal, his claim is procedurally

defaulted. See Dejan v. United States, 208 F.3d 682, 685 (8th Cir. 2000). To overcome the

default, Fleming must establish either cause and actual prejudice or that he is actually

innocent. Id.

       Fleming does not contend that he can establish either cause and prejudice or

actual innocence, and it is apparent that he cannot. Although the law in the Eighth

Circuit did not require the government to prove knowledge of his status as a felon at

the time Fleming pleaded guilty, that does not excuse his failure to raise the issue. See

Bousley v. United States, 523 U.S. 614, 623 (1998) (futility is insufficient to establish

cause). Even if Fleming could establish cause, he cannot establish either prejudice or

actual innocence because he admitted in his plea agreement that, at the time he

possessed the firearm, he knew that he was not allowed to possess the firearm due to

his previous felony convictions. ECF No. 20 ¶ 1; see also ECF No. 24 at 23–24 (admitting

at plea colloquy that he knew that his possession of the firearm was illegal). Fleming

also knew that he had previously served multiple sentences in excess of a year.



                                               -2-
      CASE 0:18-cr-00101-PJS-SER Document 44 Filed 09/09/20 Page 3 of 4




Presentence Report ¶¶ 47–49. Clearly, then, Fleming cannot establish prejudice or

actual innocence. See Bousley, 523 U.S. at 623 (to establish actual innocence, a petitioner

must show that it is more likely than not that no reasonable juror would have convicted

him); United States v. Caudle, 968 F.3d 916, 921–22 (8th Cir. 2020) (finding no reasonable

probability that, but for Rehaif error, the defendant would not have pleaded guilty

where the record established that the defendant had previously served more than one

year in prison); O’Rourke v. Endell, 153 F.3d 560, 570–71 (8th Cir. 1998) (if a defendant

cannot establish that the result of the proceeding would have been different, he

necessarily cannot establish prejudice necessary to overcome a procedural default).

       Rather than arguing that he can establish cause and prejudice or actual

innocence, Fleming contends that the failure to advise him of an element of the offense

at his change‐of‐plea hearing constituted structural error, relying on United States v.

Gary, 954 F.3d 194, 198 (4th Cir. 2020). But the Eighth Circuit has rejected Gary and held

that Rehaif error is not structural. See Coleman, 961 F.3d at 1029–30. The other circuits to

have addressed the issue have done likewise. See, e.g., United States v. Watson,

No. 19‐3658, 2020 WL 4037923, at *3 (6th Cir. July 17, 2020); United States v. Trujillo, 960

F.3d 1196, 1201–08 (10th Cir. 2020); United States v. Lavalais, 960 F.3d 180, 187–88 (5th

Cir. 2020), pet. for cert. filed, No. 20‐5489 (U.S. Aug. 25, 2020). The Court therefore denies

Fleming’s § 2255 motion as procedurally defaulted.



                                             -3-
    CASE 0:18-cr-00101-PJS-SER Document 44 Filed 09/09/20 Page 4 of 4




                                       ORDER

     Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

     1.    The motion of defendant Michael Fleming to vacate, set aside, or correct

           his sentence under 28 U.S.C. § 2255 [ECF No. 41] is DENIED.

     2.    No certificate of appealability will issue.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 9, 2020                     s/Patrick J. Schiltz
                                            Patrick J. Schiltz
                                            United States District Judge




                                          -4-
